                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

In re: JIT Industries, Inc.                        )          Case No.: 18-80892-CRJ-11
                                                   )
                                                   )
               Debtor.                             )          CHAPTER 11

                            ORDER CONFIRMING DEBTOR’S
                         CHAPTER 11 PLAN OF REORGANIZATION


       This matter came before the Court on April 22, 2020, at a hearing on confirmation of the
First Amended Plan of Reorganization [Doc. 217] (the “Plan”) filed by JIT Industries, Inc. (the
“Debtor”) on November 27, 2019. The attorneys present in open court were Tazewell T. Shepard
IV for the Debtor, Andrew Shaver for Rod Hill, Phillip Hill, and Danny Overbee, and Richard
M. Blythe, for the Bankruptcy Administrator.

       The Court had jurisdiction to conduct the hearing and to confirm the Plan pursuant to 28
U.S.C. § 1334. Confirmation of a Plan is a core proceeding pursuant to 28 U.S.C. § 157(b) and
this Court has jurisdiction to enter a final order with respect thereto. Further, the Debtor is a
proper debtor under 11 U.S.C. § 109 of the Bankruptcy Code and the Debtor is a proper
proponent of the Plan under 11 U.S.C. § 1121(a).

       The record reflects that a copy of the Debtor’s Plan was properly served upon all
creditors and equity security holders, and notice of the confirmation hearing was sent to all
interested parties in accordance with Rule 2002 of the Federal Rules of Bankruptcy Procedure.

       In accord with the Amended Summary of Ballots filed by the Debtor [Doc. 269], Mr.
Shepard reported to the Court that Classes 1 and 2 voted in favor of accepting confirmation of
the Plan. No classes of creditors voted in favor of rejecting confirmation of the Plan. The record
reflects that no parties-in-interest filed any timely objections to confirmation of Plan.

       Upon consideration of the pleadings, statements by counsel in open court, and the
Debtor’s Brief in Support of Confirmation of its Chapter 11 Plan of Reorganization [Doc. 270],
the Court ruled as follows:

       A.      The Plan complied with all applicable provisions of the Bankruptcy Code
governing notice, disclosure, and solicitation in connection with the Plan, Disclosure Statement




Case 18-80892-CRJ11           Doc 287 Filed 04/23/20 Entered 04/23/20 12:25:02              Desc
                                Main Document    Page 1 of 2
and all other matters considered by this Court in connection with this case, thereby satisfying 11
U.S.C. § 1129(a); and

       B.      The Plan carried all classes eligible to vote in favor of confirmation. Accordingly,
a “cram down” request was not necessary and consideration of 11 U.S.C. § 1129(b) was
unwarranted.

       NOW, THEREFORE, based on the foregoing, is therefore ORDERED, ADJUDGED
and DECREED as follows:

       1.      The First Amended Chapter 11 Plan of Reorganization filed on November 27,
2019 by the Debtor, JIT Industries, Inc., is hereby CONFIRMED;

       2.      The Debtor and all creditors in this case are bound by the confirmed Plan;

       3.      All property of the Debtor’s estate shall vest in the Debtor on the confirmation
date subject to the provisions of the confirmed Plan, and the Debtor shall be authorized to
resume and conduct its normal course of business without being required to seek further
authority from the Court;

       4.      Except as provided in the confirmed Plan, all property of the estate vests in the
Debtor free and clear of any other claims or interests; and

       5.      In accordance with the provisions of the confirmed Plan, the Court shall retain
jurisdiction over this case until the confirmed Plan has been substantially consummated and the
case closed.

       IT IS SO ORDERED this 23rd day of April 2020.


                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge




Prepared by:
Tazewell T. Shepard IV
Attorney for Debtor




Case 18-80892-CRJ11          Doc 287 Filed 04/23/20 Entered 04/23/20 12:25:02               Desc
                               Main Document    Page 2 of 2
